Case 1:19-md-02915-AJT-JFA Document 1156 Filed 01/22/21 Page 1 of 2 PagelD# 17586

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

IN RE: CAPITAL ONE CONSUMER )
DATA SECURITY BREACH LITIGATION ) MDL No. 1:19md2915 (AJT/JFA)

)

ORDER

On January 15, 2021, Capital One filed a motion for protective order (Docket no. 1122),
a memorandum in support and notice of hearing for Friday, January 22, 2021 at 10:00 a.m. On
the same day plaintiffs filed a motion to compel discovery regarding use of customer data for
profit (Docket no. 1132), a memorandum in support, and a notice of hearing for Friday, January
22, 2021 at 10:00 a.m. On January 20, 2021 Capital One filed an opposition to plaintiffs’
motion, and plaintiffs filed an opposition to Capital One’s motion. On January 21, 2021, Capital
One filed a reply to plaintiffs’ opposition and plaintiffs filed a reply to Capital One’s opposition.

Having reviewed the motions, memoranda in support, oppositions, and replies, and
considered the arguments of counsel, and for the reasons stated during the hearing on January 22,
2021, it is hereby

ORDERED that plaintiffs’ motion to compel is granted in part and denied in part, and
Capital One’s motion for protective order is granted in part and denied in part. Capital One shall
provide to the plaintiffs, and file with the court by January 27, 2021, a declaration from Kathy
Kauffman that provides the information discussed during the hearing. Capital One shall also
provide, with the declaration, any additional explanation concerning its further review for

documents based on the information provided by Ms. Kauffman.
Case 1:19-md-02915-AJT-JFA Document 1156 Filed 01/22/21 Page 2 of 2 PagelD# 17587

Entered this 22nd day of January, 2021.

 

/s ey
John F. Anderson

{
John F. An arson rate vugge

Alexandria, Virginia United States Magistrate Judge
